DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to AF Amendment filed on 01/10/2022.
Claims 1 – 20 are pending.
Claims 4 and 9 have been amended.
Claims 2 and 3 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. See attached Interview Summary for details of interview held on 1/21/2022.
The application has been amended as follows: 
	Claim 12, line 7: --or light sensor, proximity sensor, G.N.S.S. [[(e.g. G.P.S.)]], barometer sensor, Wifi sensor,--.

Allowable Subject Matter
Claim 1 and 4 – 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 4 – 20, same reasons of Action sent on 10/15/2021.


The closest references are found based on the updated search:
Ito (US 2013/0089991 A1) discloses a receptacle connector used for an electrical connector configured to connect two circuit boards to each other, comprising: a housing made of an electrically-insulating synthetic resin material (see claim 1).
Gustafson (US 5,606,488) suggests a core formed of synthetic material and comprising a cylindrical barrel, a front flange formed on a first end of the barrel and a rear flange formed on a second end of the barrel, the wire being wound on the barrel and the rear flange of the core being physically attached to the printed circuit (see claim 10).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 12, and 14, therefore claims 1 and 4 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/26/2022